Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dan McClure [678-483-8899] on 10/18/2021.
The application has been amended as follows: 
	
Cancel claim 27.
	
Claim 1 (Currently Amended) A method, comprising: 
placing a charged metal dot on a first position of a surface of a semiconductor substrate; 
forming a charged region on a second position of the surface of the semiconductor substrate, thereby establishing a localized electric field of which an electric field direction is from the first position toward the second position, wherein the first position is spaced apart from the second position by a distance; 
starting a flow of a precursor gas along the electric field direction on the semiconductor substrate, thereby forming a carbon nanotube (CNT) on the 
stopping the flow of the precursor gas, wherein after the flow of the precursor gas is stopped, the CNT has a first intermediate end and a second intermediate end opposite the first intermediate end, and wherein the charged metal dot is disposed at the second intermediate end; 
aligning a first electron beam with the charged metal dot on the second intermediate end of the CNT to focus the first electron beam on the charged metal dot; and 
injecting the first electron beam onto the charged metal dot to negatively charge the charged metal dot; and
further comprising after placing the charged metal dot on the first position of the surface of the semiconductor substrate, reducing a dimension of the charged metal dot.

Claim 10 (Currently Amended) A method, comprising: 
placing a charged metal dot on a first position of a surface of a semiconductor substrate, wherein the charged metal dot bears a positive charge; 
forming a first charged region on a second position of the surface of the semiconductor substrate, wherein the first charged region has a first number of negative charges, and the first position is spaced apart from the second position; 

forming a second charged region on a third position of the surface of the semiconductor substrate, wherein the third position is different from the first and second positions, and the second charged region has a second number of the negative charges that is greater than the first number of the negative charges; and 
flowing the first precursor gas along a second direction on the semiconductor substrate, such that a second portion of the CNT is formed on the semiconductor substrate and extends directly from an end of the first portion of the CNT, wherein the second direction is different from the first direction; and
further comprising after placing the charged metal dot on the first position of the surface of the semiconductor substrate, reducing a dimension of the charged metal dot.

Claim 21. (Currently Amended) A method, comprising: 
placing a metal dot that is positively charged over a first portion of a semiconductor substrate; 
forming a negatively charged region over a second portion of the semiconductor substrate by injecting a first electron beam onto the semiconductor substrate, wherein the metal dot is positively charged prior to forming the negatively charged region; 
growing a first portion of a carbon nanotube (CNT) towards the negatively charged region, wherein the first portion of the CNT has opposite first and second ends, the first end of the first portion of the CNT is closer to the negatively charged region than the second end of the first portion of the CNT is to the negatively charged region, and the metal dot is located adjacent to the first end of the first portion of the CNT after the first portion of the CNT is grown; 
negatively charging the metal dot by injecting a second electron beam onto the semiconductor substrate after growing the first portion of the CNT, wherein an electron beam current of the second electron beam is smaller than an electron beam current of the first electron beam; and 
growing a second portion of the CNT towards the negatively charged region after negatively charging the metal dot; and
further comprising after placing the charged metal dot on the first position of the surface of the semiconductor substrate, reducing a dimension of the charged metal dot.

Allowable Subject Matter
Claims 1, 5-15, 21-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest the process steps of “further comprising after placing the charged metal dot on the first position of the surface of the semiconductor substrate, reducing a dimension of the charged metal dot” in context with other limitations of the amended claims 1, 10 and 21 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894